

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 84

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Kennedy (for

			 himself, Mr. McCain,

			 Mr. Dodd, Mrs.

			 Clinton, Mr. Biden,

			 Mr. Leahy, Mr.

			 Lautenberg, Mr. Smith, and

			 Mr. Gregg) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Condemning violence and criminality by the

		  Irish Republican Army in Northern Ireland.

	

	

		

			Whereas on January 30, 2005,

			 a Catholic citizen of Belfast, Northern Ireland, Robert McCartney, was brutally

			 murdered by members of the Irish Republican Army, who attempted to cover-up the

			 crime and ordered all witnesses to be silent about the involvement of Irish

			 Republican Army members;

		

			Whereas the sisters of Robert

			 McCartney, Catherine McCartney, Paula Arnold, Gemma McMacken, Claire McCartney,

			 and Donna Mary McCartney, and his fiancée, Bridgeen Karen Hagans, refused to

			 accept the code of silence and have bravely challenged the Irish Republican

			 Army by demanding justice for the murder of Robert McCartney;

		

			Whereas when outcry over the

			 murder increased, the Irish Republican Army expelled 3 members, and 7 members

			 of Sinn Fein, the political wing of the Irish Republican Army, were suspended

			 from the party;

		

			Whereas the leadership of

			 Sinn Fein has called for justice, but has not called on those responsible for

			 the murder or any of those who witnessed the murder to cooperate directly with

			 the Police Service of Northern Ireland;

		

			Whereas on March 8, 2005, the

			 Irish Republican Army issued an outrageous statement in which it said it

			 was willing to shoot the killers of Robert McCartney; and

		

			Whereas peace and violence

			 cannot coexist in Northern Ireland: Now, therefore, be it

		

	

		

			That—

			

				(1)

				the Senate joins the people

			 of the United States in deploring and condemning violence and criminality by

			 the Irish Republican Army in Northern Ireland; and

			

				(2)

				it is the sense of the Senate

			 that—

				

					(A)

					the sisters and fiancée of

			 Robert McCartney deserve the full support of the United States in their pursuit

			 of justice;

				

					(B)

					the leadership of Sinn Fein

			 should insist that those responsible for the murder and witnesses to the murder

			 cooperate directly with the Police Service of Northern Ireland and be protected

			 fully from any retaliation by the Irish Republican Army; and

				

					(C)

					the Government of the United

			 States should offer all appropriate assistance to law enforcement authorities

			 in Northern Ireland to see that the murderers of Robert McCartney are brought

			 to justice.

				

